                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF GEORGIA
                           COLUMBUS DIVISION

LEIGH ANN YOUNGBLOOD-WEST,           *

      Plaintiff,                     *

vs.                                  *
                                              CASE NO. 4:18-CV-83 (CDL)
AFLAC INCORPORATED, DANIEL P. *
AMOS, WILLIAM LAFAYETTE AMOS,
JR., CECIL CHEVES, and SAMUEL W. *
OATES,
                                 *
     Defendants.
                                 *

                                 O R D E R

      Plaintiff    filed   a   motion    to   dissolve   the   preliminary

injunction in this action (ECF No. 87).        For the reasons explained

in the remainder of this order, that motion is denied.

                      THE PRELIMINARY INJUNCTION

      Plaintiff    Leigh   Ann   Youngblood-West     entered    into   two

settlement agreements with Defendant William Lafayette Amos, Jr.

(“Dr. Amos”) in 1992 and 1993, respectively.             These settlement

agreements included confidentiality provisions which prohibited

the parties to the agreements from disclosing the subject matter

of the settlements.    Notwithstanding the nondisclosure agreements,

Youngblood-West’s counsel disclosed the subject matter of the

settlements in a demand letter to certain Defendants in the above

captioned action.     The demand letter included a proposed draft

complaint that further disclosed the subject matter related to the
previous   settlement    agreements.        After   receiving     the   demand

letter, Dr. Amos filed an action for breach of the nondisclosure

agreements seeking damages and injunctive relief.                 See Compl.,

Amos v. Youngblood-West, No. 4:18-CV-68 (M.D. Ga. Apr. 16, 2018),

ECF No. 2.1

     After    determining     that    Dr.    Amos   had    demonstrated      a

substantial likelihood that the public disclosure of the draft

complaint would violate the confidentiality provisions of the 1992

and/or 1993 settlement agreements, that Dr. Amos would suffer

irreparable   injury     by   the    disclosure     of    the   confidential

information, and that the public interest would not be harmed by

granting   preliminary    injunctive     relief,    the   Court    restrained

Youngblood-West and her counsel as follows:

     A.   [Youngblood-West], and any person acting on her
     behalf or in concert with her (including her current
     counsel), shall file under seal any document that
     relates to the subject matter of the draft Civil RICO
     Complaint, including, without limitation, the draft
     Civil RICO Complaint, any complaint similar to it, and
     any corresponding exhibits;2

     B.   [Youngblood-West], and any person acting on her
     behalf or in concert with her (including her current
     counsel), shall not disseminate, disclose, or discuss
     publicly the subject matter of the draft Civil RICO
     Complaint or any other documents sealed and restricted

1
  The Court later consolidated Dr. Amos’s action for breach of the non-
disclosure agreements (4:18-CV-68) with the above captioned action
(4:18-CV-83). See Order (Sept. 6, 2018), Youngblood-West v. Aflac, No.
4:18-CV-83 (M.D. Ga. Sept. 6, 2018), ECF No. 57.
2 “Under seal,” as used in the preliminary injunction, means that the

filing must not be available to the public without prior permission from
the Court or the government agency with whom the filing is made.

                                     2
      by this Court, except that [Youngblood-West] is not
      prohibited by this Order from reporting any crime to any
      law enforcement agency charged with investigating
      unlawful criminal conduct, and [Youngblood-West] is not
      prohibited from discussing these matters with her
      current counsel;

      C.   Access   to   [Dr.  Amos’s]   Verified   Complaint
      (including the Exhibits), [Dr. Amos’s] Emergency Ex
      Parte Motion for a Temporary Restraining Order, and any
      further filings in this action shall be restricted such
      that the filings are only accessible by the parties to
      this action, their counsel of record, and court
      personnel.


Order (Apr. 16, 2018) at 3-4, Amos, No. 4:18-CV-68, ECF No. 3

(“Prelim. Inj.”).

                                DISCUSSION

      As   this   litigation   proceeded,    the   Court   ruled     that   the

nondisclosure agreements are enforceable.          Order (Aug. 7, 2018) at

7-13, 15, Amos, No. 4:18-CV-68, ECF No. 19; Order (Oct. 22, 2018)

at   33-41,   Youngblood-West,    No.   4:18-CV-83,    ECF    Nos.    88,   98.

Therefore,    Youngblood-West’s    contention      that    the   preliminary

injunction    should   be   dissolved    because     the     agreements     are

unenforceable is rejected.        The Court’s preliminary injunction

simply requires Youngblood-West to keep her word, and it does so

narrowly.     As explained in previous rulings, her nondisclosure

agreement is enforceable, does not violate her First Amendment




                                    3
rights, and is not against public policy.3               Order (Aug. 7, 2018)

at 7-13, Amos, No. 4:18-CV-68, ECF No. 19.

     The Court does find it appropriate to address two new issues

raised    by   Youngblood-West’s       counsel.     He    suggests   that   the

injunction prevents her from consulting other counsel regarding

her claims.      The injunction specifically provides that she is not

prohibited from discussing matters with her “current counsel.”

Prelim.   Inj.    at   4.   To   the    extent    that   Youngblood-West    has

interpreted this language to mean that she may only discuss her

claims with her counsel of record in this action, Dimitry Joffe,

the Court clarifies that she may discuss these matters with any

lawyer who she has retained in good faith with regard to these

claims to the extent that those discussions are covered by attorney

client privilege and upon the condition that she provides such

counsel with a copy of the preliminary injunction as well as

today’s order which would restrain any counsel who represents her

from disseminating information in violation of the preliminary

injunction.4


3
  The Court addressed her complaint that the preliminary injunction
prevents her from communicating with the Securities and Exchange
Commission in a separate order. See Order (Nov. 13, 2018), Youngblood-
West, No. 4:18-CV-83, ECF No. 103.
4
   Youngblood-West also maintains that the preliminary injunction
unreasonably restricts her right to engage in discovery in this
litigation.   In light of the Court’s dismissal of her claims at the
pleading stage, this concern is now moot. To the extent that she needs
discovery to defend Dr. Amos’s claim against her, she should file a
motion specifying what discovery she seeks that is relevant to the
defense of that claim. At that point, the Court will determine whether

                                        4
     As to Youngblood-West’s claim that the enforcement of her

nondisclosure agreement restricts her ability to find employment,

the Court observes that she voluntarily placed herself in this

predicament   by   entering   into       the   nondisclosure   agreements.

Moreover, the Court finds that the preliminary injunction will not

work a significant hardship on Youngblood-West because there are

ways for her to comply with both the preliminary injunction and an

employer’s reporting requirements.         If a future employer asks her

about her litigation history in a way that would require her to

discuss her claims against Dr. Amos, then Youngblood-West could

certainly respond that she had a claim against a doctor relating

to conduct that happened over 25 years ago, that she settled the

claims, and that she is bound by a nondisclosure agreement.          As to

her present claims in this action, Youngblood-West would not

violate the preliminary injunction by providing her prospective

employer with redacted copies of any of the orders entered in this

action which have been filed on the public docket.               Although

Youngblood-West may wish to disclose more, she has agreed not to

do so, and the Court has found her agreement enforceable.

     For all of these reasons, Plaintiff’s motion to dissolve the

preliminary injunction (ECF No. 87) is denied.




the discovery requests seek relevant evidence and the extent to which
she should be relieved from her obligations under the preliminary
injunction to pursue discovery.

                                     5
     IT IS SO ORDERED, this 16th day of November, 2018.5
                                      S/Clay D. Land
                                      CLAY D. LAND
                                      CHIEF U.S. DISTRICT COURT JUDGE
                                      MIDDLE DISTRICT OF GEORGIA




5
  The Court finds that today’s Order does not need to be redacted.   The
Clerk is directed to docket it with unrestricted access.

                                  6
